


Exhibit 10.s

 

LONGS DRUG STORES CORPORATION

NON-EXECUTIVE LONG-TERM INCENTIVE PLAN

(As amended on February 25, 2003)

 

1.             PURPOSE

 

The purpose of the Non-Executive Long-Term Incentive Plan is to provide a means
through which Longs Drug Stores Corporation, a Maryland Corporation, and its
Subsidiaries, may attract and retain the employment of able persons and to
provide a means whereby such persons can acquire and maintain stock ownership
thereby strengthening their commitment to the welfare of the Company.  A further
purpose of the Plan is to provide certain non-executive employees, especially
store management, with incentive and reward opportunities designed to enhance
the profitable growth of the Company.

 

2.             DEFINITIONS

 

The following definitions shall be applicable throughout the Plan:

 

a.             “Award” means, individually or collectively, any Option, Stock
Appreciation Right (SAR), Restricted Stock Award or Performance Share Award.

 

b.             “Award Period” means a period of not less than three years and
relates to Performance Share Awards.

 

c.             “Board” means the Board of Directors of the Company.

 

d.             “Change in Corporate Control” except as may otherwise be provided
in the Award agreement or other applicable agreement, means the occurrence of
any of the following:

I.                                         The consummation of a merger or
consolidation of the Company with or into another entity or any other corporate
reorganization, if more than 50% of the combined voting power of the continuing
or surviving entity’s securities outstanding immediately after such merger,
consolidation or other reorganization is owned by persons who are not part of
the same controlled group of the Company immediately prior to such merger,
consolidation or other reorganization, and who directly or indirectly in the
aggregate owned less than 25% of the Company’s combined voting power represented
by the Company’s outstanding securities immediately prior to such merger,
consolidation or other reorganization;

II.                                     The sale, transfer or other disposition
of all or substantially all of the Company’s assets;

III.                                 A change in the composition of the Board
over a period of 24 consecutive months or less such that a majority of the
members of the Board (rounded up to the next

 

--------------------------------------------------------------------------------


 

whole number) cease, by reason of one or more proxy contests for the election of
directors, to be comprised of individuals who either (i) have been directors
continuously since the beginning of such period or (ii) have been elected, or
nominated for election, as directors during such period by at least a majority
of the directors described in clause (i) who were still in office at the time
such election or nomination was approved by the Board; or

IV.                                The shareholders of the Company approve the
dissolution or liquidation of the Company or the commencement by or against the
Company of a case under the federal bankruptcy laws or any other proceeding
under any other laws relating to bankruptcy, insolvency, reorganization,
arrangement, debt adjustment or debtor relief or there is an involuntary
dissolution of the Company; or

V.                                    Any transaction as a result of which any
person becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934 (“Exchange Act”)), directly or indirectly, of
securities of the Company representing at least 50% of the total voting power
represented by the Company’s then outstanding voting securities.  For purposes
of this Paragraph (v), the term “person” shall have the same meaning as when
used in sections 13(d) and 14(d) of the Exchange Act but shall exclude:

(A)          A trustee or other fiduciary holding securities under an employee
benefit plan of the Company or a Subsidiary of the Company;

(B)           A corporation owned directly or indirectly by the shareholders of
the Company in substantially the same proportions as their ownership of the
common stock of the Company;

(C)           The Company; and

(D)          Longs Drug Stores California, Inc.

A transaction shall not constitute a Change in Corporate Control if its sole
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.

 

e.             “Code” means the Internal Revenue Code of 1986, as amended from
time to time. Reference in the Plan to any section of the Code shall be deemed
to include any amendments or successor provisions to such section and any
regulations under such section.

 

f.             “Committee” means the committee of the Board appointed to
administer the Plan as referred to in
Section 4.

 

g.             “Company” means Longs Drug Stores Corporation.

 

--------------------------------------------------------------------------------


 

h.             “Date of Grant” means the date on which the granting of an Award
is authorized by the Committee or such later date as may be specified by the
Committee in such authorization.

 

i.              “Disability” means a disability that totally and permanently
disables the Holder and entitles the Holder to receive long-term disability plan
sponsored or maintained by the Company or a Subsidiary.

 

j.              “Eligible Employee” means any person who satisfies the 
requirements of Section 6.

 

k.             “Fair Market Value” means the fair market value of a share of
Stock, to be determined as follows:

 

(1)                                           For Options and SARs, it shall be
the closing price on the New York Stock Exchange (“NYSE”) as reported in the
Pacific Edition of the Wall Street Journal on a specified date.

(2)                                           For Performance Share Awards, it
shall be the average of the closing prices of the Stock reported in the Pacific
Edition of the Wall Street Journal on the NYSE for the 30 consecutive trading
days prior to the “Valuation Date.”  The “Valuation Date” for the purpose of
granting Performance Share Awards shall be the first day of the year in which
the Award is made.  The “Valuation Date” for the purpose of Performance Share
Payments shall be the first business day following the end of the Award Period.

(3)           If the Stock is not regularly traded on the NYSE, then “Fair
Market Value” shall be determined by the Committee on a uniform basis in good
faith.

 

l.              “Holder” means a person who has been granted an Option, an SAR,
a Restricted Stock Award, or a Performance Share Award or who has succeeded to
such Award.

 

m.                                            “Normal Retirement” means, unless
the Award agreement or other applicable agreement provides otherwise,
Termination by resignation of employment with the Company and any Subsidiary
after attaining age 65 or Termination by resignation of employment with the
Company and any Subsidiary after attaining age 55 with 10 or more years of
employment with the Company or any Subsidiary.  With respect to members of the
Board who are not also employees of the Company or a Subsidiary, “Normal
Retirement” shall have the meaning under the Board policy, if any, applicable to
the Board.

n.             “Option” means an Award granted under Section 7 of the Plan.

 

o.             “Performance Share” means an Award granted under Section 9 of the

 

 

--------------------------------------------------------------------------------


 

 

Plan.

 

p.             “Plan” means this Non-Executive Long-Term Incentive Plan.

 

q.             “Restricted Stock Award” means an Award granted under Section 10
of the Plan.

 

r.              “SEC” means the Securities and Exchange Commission.

 

s.             “Service” means employment with the Company or a Subsidiary or
service as a member of the Board.

 

t.              “Stock” means Common Shares of the Company and, after
substitution, such other stock as shall be substituted therefor as provided in
Section 12.

 

u.             “Stock  Appreciation Right” (SAR) means an Award granted under
Section 8, whether or not granted in conjunction with an Option.

 

v.             “Subsidiary” means any “subsidiary corporation” as defined in
Code Section 424(f).  Subsidiary also includes any entity of which the Company
and/or one or more Subsidiaries own not less than 50%.

 

w.            “Termination” means, with respect to any person, ceasing to be an
employee of the Company or any Subsidiary.

 

3.             EFFECTIVE DATE, DURATION AND BOARD APPROVAL

 

This Plan, as amended and restated herein, shall become effective as of the date
of approval of this amended Plan by the Board.  Subject to the provisions of
Section 13, Awards may be made as provided herein for a period of ten (10) years
from the date this Plan is so approved by the Board.  The Plan shall continue in
effect until all matters relating to the payment of Awards and administration of
the Plan have been settled.

 

4.             ADMINISTRATION

 

a.         COMMITTEE COMPOSITION.  A Committee appointed by the Board shall
administer the Plan.  Unless the Board determines otherwise, the Board’s
Compensation Committee shall be the Committee.  Members of the Committee shall
serve for such period of time as the Board may determine and shall be subject to
removal by the Board at any time.  The Board may also at any time terminate the
functions of the Committee and reassume all powers and authority previously
delegated to the Committee.

b.         AUTHORITY OF THE COMMITTEE.  Subject to the provisions of the Plan,
the Committee shall have full authority and discretion to take any actions it
deems necessary or advisable for the administration of the Plan.  Such actions
shall include:

 

--------------------------------------------------------------------------------


 

(i)            selecting Eligible Employees who are to receive Awards under the
Plan;

(ii)                                  determining the type, number, vesting
requirements and other features and conditions of such Awards;

(iii)          interpreting the Plan;

(iv)          making all other decisions relating to the operation of the Plan;
and

(v)           establishing such plans or sub-plans under the Plan for the
purpose of facilitating Awards to Eligible Employees who are not United States
citizens or taxpayers.

The Committee may adopt such rules or guidelines, as it deems appropriate to
implement the Plan.  The Committee’s determinations under the Plan shall be
final and binding on all persons.

 

5.                                       GRANT OF OPTIONS, STOCK APPRECIATION
RIGHTS, RESTRICTED STOCK AWARDS, AND PERFORMANCE SHARE AWARDS; SHARES SUBJECT TO
THE PLAN

 

The Committee may, from time to time, grant Awards to one or more persons
determined by it to be eligible for participation in the Plan in accordance with
the provisions of Section 6; provided however that:

 

a.             TOTAL SHARES.  Subject to adjustment pursuant to Section 12, the
aggregate number of shares of Stock made subject to Awards may not exceed Three
Million (3,000,000) shares.

b.             USE OF SHARES.  Such shares shall be deemed to have been used in
payment of Performance Shares and SARs only if actually delivered or the Fair
Market Value equivalent of such shares is paid in cash. To the extent that an
Award lapses or the rights of its Holder terminate, any shares of Stock subject
to such Award shall again be available for the grant of an Award.

 

c.             ELIGIBLE SHARES.  Stock delivered by the Company in settlement
under the Plan may be authorized and unissued Stock or Stock held in the
treasury of the Company or may be purchased on the open market or by private
purchase.

 

6.             ELIGIBILITY

 

Employees of the Company or a Subsidiary who, in the opinion of the Committee,
are not officers, directors or otherwise “insiders” (for purposes of Section 16
of the Securities Exchange Act of 1934) and are responsible for the continued
growth and development and financial success of the business of the Company or
any Subsidiary shall be eligible to be granted Awards under the Plan.

 

7.             STOCK OPTIONS

 

--------------------------------------------------------------------------------


 

One or more Options can be granted to any Eligible Employee.  Options shall be
nonqualified stock options (Incentive Stock Options are not authorized to be
issued) and shall be subject to the following conditions:

 

a.             OPTION PRICE.  The option price per share of Stock shall be set
by the grant.

 

b.             FORM OF PAYMENT. At the time of the exercise of the Option, the
option price shall be payable in cash and/or shares of Stock valued at the Fair
Market Value at the time the Option is exercised, and at the discretion of and
on terms acceptable to the Committee, by any other legal means.

c.             OTHER TERMS AND CONDITIONS. Each Option shall become exercisable
in cumulative installments in such manner and within such period or periods, not
to exceed 10 years from its Date of Grant, as set forth in the Stock Option
Agreement. No Option shall be exercisable after the expiration of ten years from
the date it is granted. Except as set forth below, an Option shall terminate in
the event of the Holder’s Termination.

Unless otherwise provided in the Stock Option Agreement, in the event of a
Termination, the Holder shall have the right to exercise the Option for the
following periods after such Termination, but only to the extent that the Option
was exercisable at the date of the Termination and does not otherwise expire by
its terms.

 

(1)                                           In the event of Normal Retirement,
three years after the date of Termination.

(2)           In the event of (a) discharge by the Company or any Subsidiary
(except for Cause) within two years after the date of a Change in Corporate
Control, or (b) resignation of the Holder within the period commencing 180 days
after the date of a Change in Corporate Control and ending two years from the
date of a Change in Corporate Control, one year after the date of Termination.

(3)           In the event of the Holder’s Termination (except as provided in
Section 7c(2) hereof) with the prior written consent of the Company or any
Subsidiary or by the Company (or Subsidiary) without Cause, ninety (90) days
after the date of such Termination.  Such prior written consent may be given
only by the Chief Executive Officer of the Company or any Subsidiary or any such
officer delegated by the Chief Executive Officer (other than the resigning
person) and must specify that it is given for the purpose of the Holder’s
exercise of the Option.

(4)           In the event of (a) discharge by the Company or any Subsidiary
with Cause (except as provided in Section 7c(2), hereof), or (b) resignation
without the prior written consent of the Company or any Subsidiary, on the date
of such discharge or resignation.

 

--------------------------------------------------------------------------------


 

For purposes of this Plan, unless otherwise provided for in the Award agreement
or other applicable agreement, “Cause” shall mean a commission of any act of
fraud, embezzlement or dishonesty; any unauthorized use or disclosure of
confidential information or trade secrets of the Company (or any Subsidiary); or
any other intentional misconduct adversely affecting the business or affairs of
the Company (or any Subsidiary) in a material manner.  In the event of Holder’s
Termination due to death, or death within three months of a Normal Retirement,
the Option may be exercised for a period of one year after the date of Holder’s
death or, if shorter, the remaining term of the Option.

 

d.             STOCK OPTION AGREEMENT.  Each Option granted under the Plan shall
be evidenced by a “Stock Option Agreement” between the Company and the  Holder
of the Option containing provisions not inconsistent with the Plan, as
determined by the Committee, and shall be subject to the following additional
terms and conditions:

 

(1)           Any Option or portion thereof that is exercisable shall be
exercisable for the full amount or for any part thereof, except as otherwise
determined by the Stock Option Agreement.

 

(2)           Each Option shall cease to be exercisable, as to any share, when
the Holder purchases the share or exercises a related SAR or when the Option
lapses.

 

(3)           Leaves of absence, approved by the Company or a Subsidiary, shall
not constitute the Termination of the Holder.

 

e.             EXPIRED OPTIONS.  If any Options awarded under the Plan shall be
forfeited, cancelled, or not exercised in full, the Stock subject to such
Options may again be awarded under the Plan.

 

f.              TENDER OFFER OR MERGER.  Notwithstanding any other provision, in
the event of a public tender offer for all or any portion of the Stock or in the
event that a proposal to merge, consolidate, or otherwise combine with, or sell
all or a substantial portion of the assets of the Company or a Subsidiary to,
another company is submitted for shareholder approval, the Committee may in its
sole discretion declare any or all previously granted Options to be immediately
exercisable.

 

8.             STOCK APPRECIATION RIGHTS

 

Any Option granted under the Plan may include an SAR, either at the time of
grant or by amendment.  SARs may also be granted to an Eligible Employee
independent of any prior or contemporaneous Option grant and shall be
exercisable as provided therein without regard to any Option.  In addition to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose, SARs shall be subject to the following terms:

 

--------------------------------------------------------------------------------


 

a.             RIGHT TO EXERCISE.  An SAR granted with an Option shall be
exercisable to the extent and only to the extent the Option is exercisable.  An
SAR not included in an Option shall have a “purchase price” ascribed thereto by
the Committee in granting such SAR, which shall not be less than the Fair Market
Value of the Stock on the Date of Grant.

 

b.             PAYMENT.  An exercisable SAR shall entitle the Holder to
surrender unexercised the SAR or the Option in which it is included, as the case
may be, or any portion thereof, and, to receive in exchange therefore that
number of shares of Stock having an aggregate Fair Market Value, as hereinafter
defined, equal to the excess of the Fair Market Value of one share over the
purchase price per share specified in such SAR or Option times the number of
shares called for by the SAR or Option, or portion thereof, which is so
surrendered. The Committee shall be entitled to elect to settle the Company’s
obligation arising out of the exercise of an SAR by the payment of cash or
partially by the payment of cash and partially by the delivery of shares, the
total value of which shall be in either case equal to the aggregate Fair Market
Value of the shares it would otherwise be obligated to deliver.  The Committee
shall also have the right to place such limitations and restrictions on the
obligation to make such cash payments or deliver shares under SARs as it, in its
sole discretion, deems to be in the best interest of the Company.  The Fair
Market Value for SAR exercise purposes of shares shall be determined on the
basis of prices on the trading day next preceding the date on which the SAR is
exercised.  To the extent that an SAR included in an Option is exercised, such
Option shall be deemed to have been exercised, and shall not be deemed to have
lapsed.

 

c.             SPECIAL RULES GOVERNING SARS.  An SAR not included in an Option
shall be evidenced by an agreement between the Company and the Holder in a form
approved by the Committee.  Any SAR granted under the Plan shall be subject to
such terms and conditions not inconsistent with the Plan as the Committee shall
impose, including the following:

 

(1)           The SAR will lapse no later than the underlying Option for SARs
accompanying an Option or, for freestanding SARs, no later than 10 years from
its Date of Grant;

 

(2)           An SAR accompanying an Option may be exercised only when the Fair
Market Value of the Stock exceeds the option price of the Stock subject to the
SAR.

 

d.             OTHER LIMITATIONS.  An SAR shall be subject to such other
limitations as the Committee shall impose.

 

9.             PERFORMANCE SHARES

 

One or more Awards of Performance Shares may be made to an Eligible Employee. 
Performance Shares shall be credited to a Performance Share account to be
maintained for each such Holder.  Each Performance Share shall be deemed to be
the

 

--------------------------------------------------------------------------------


 

equivalent of one share of Stock of the Company.  The Award of Performance
Shares under the Plan shall not entitle the Holder to any interest in or to any
dividend, voting, or other rights of a shareholder.  The value of the
Performance Shares in a Holder’s Performance Share account at the time of Award
or the time of payment shall be the Fair Market Value at any such time of an
equivalent number of shares of Stock (subject to the limitation provided in
Section 9c).

 

If any Performance Shares awarded under the Plan shall be forfeited, cancelled,
or not paid out in full, such Performance Shares may again be awarded under the
Plan.  Shares of Stock delivered upon payment of Performance Shares may be
either treasury shares, shares purchased for the account of the Holder or
authorized and unissued shares, or any combination thereof.

 

a.             AWARD GRANTS.  Grants of  Performance Shares may be made by the
Committee in any fiscal year during the term of the Plan.  Such shares will be
paid out in full or in part on the basis of the Company’s performance of such
criteria as may be determined by the Committee.  In determining the size of
Awards, the Committee shall take into account a Holder’s responsibility level,
performance, potential, cash compensation level, and the Fair Market Value of
the Stock at the time of Awards, as well as such other considerations as it
deems appropriate.

 

Unless the Award agreement or applicable agreement provides otherwise, in the
event there is a Termination of the Holder during an Award Period, payout would
be as follows:

1.                                             Normal Retirement.  Payout would
be at the end of the Award Period and prorated for service during the Award
Period.

2.                                             Resignation or discharge. For
resignation with the prior written consent of the Company or a Subsidiary, the
payout would be at the end of the Award Period and prorated for service during
the Award Period.  For resignation other than with such consent (and not
constituting Normal Retirement) or for discharge with or without Cause, the
Award would be completely forfeited.

3.                                             Death or Disability.  Payout
would be at the end of the Award Period and prorated for service during the
Award Period.

b.             RIGHT TO PAYMENT OF PERFORMANCE SHARES. Following the end of the
Award Period, the Holder of a Performance Share shall be entitled to receive
payment of an amount based on terms of the applicable Award agreement and the
achievement of the performance measures for such Award Period, as determined by
the Committee.

 

c.             FORM AND TIMING OF PAYMENT.  No payment of Performance Shares
shall be made prior to the end of an Award Period.  Payment therefore shall be
made as soon as practicable after the receipt of audited financial statements
relating to the last year of such period.

 

--------------------------------------------------------------------------------


 

The payment to which a Holder shall be entitled at the end of an Award Period
shall be a dollar amount equal to the Fair Market Value at the Valuation Date
(as defined in Section 2k(2) hereof) of the number of shares of Stock equal to
the number of Performance Shares earned and payable to him/her in accordance
with Section 9b.  Payment shall normally be made one-half in cash and one-half
in Stock; however, the Committee may authorize payment in such other
combinations of cash and Stock or all in cash or all in Stock, as it deems
appropriate.  Issuance of the Stock shall be subject to the authorization of the
Board.

 

The number of shares of Stock to be paid in lieu of cash will be based on the
quotient of the portion of the payment not paid in cash and the Fair Market
Value of a share of Stock on the date of entitlement.

d.             TENDER OFFER OR MERGER. Notwithstanding any other provision of
the Plan, in the event of any public tender offer for all or any portion of the
Stock or in the event that a proposal to merge, consolidate or otherwise combine
with, or sell all or a substantial portion of the assets of the Company or a
Subsidiary to, another company is submitted for shareholder approval, the
Committee may in its sole discretion declare any Award Period ended as of a
specific date and accelerate full payments of such awards accordingly.

 

10.           RESTRICTED STOCK AWARDS

 

a.             RESTRICTION PERIOD TO BE ESTABLISHED BY THE COMMITTEE. One or
more Awards of Restricted Stock may be made to an Eligible Employee.  At the
time a Restricted Stock Award is made, the Committee shall establish a period of
time (the “Restriction Period”) applicable to such Award which shall be not less
than one (1) year. Each Restricted Stock Award may have a different Restriction
Period, at the discretion of the Committee. In the event of a public tender
offer for all or any portion of the Stock or in the event that any proposal to
merge, consolidate or otherwise combine with, or sell all or a substantial
portion of the assets of the Company or a Subsidiary to, another company is
submitted for approval, the Committee may in its sole discretion change or
eliminate the Restriction Period. Except as permitted above or pursuant to
Section 12, the Restriction Period applicable to a particular Restricted Stock
Award shall not be changed.

 

b.             OTHER TERMS AND CONDITIONS.  Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Holder of such Restricted Stock Award.  The Holder shall have
the right to enjoy all shareholder rights during the Restriction Period with the
exception that:

 

(1)           The Holder shall not be entitled to delivery of the stock
certificate until the Restriction Period shall have expired and arrangements
satisfactory to the Company for the satisfaction of applicable tax or other
withholding shall have been made.

 

--------------------------------------------------------------------------------


 

(2)           The Company may either issue shares subject to such restrictive
legends and/or stop-transfer instructions as it deems appropriate or provide for
retention of custody of the Stock during the Restriction Period.

 

(3)           A breach of the terms and conditions established by the Committee
pursuant to the Restricted Stock Award shall cause an immediate forfeiture of
the Restricted Stock Award, and any dividends withheld thereon.

 

(4)           Cash and stock dividends may be either currently paid or withheld
by the Company for the Holder’s account until the Restriction Period expires. 
At the discretion of the Committee, interest may be paid on the amount of cash
dividends withheld, including cash dividends on stock dividends, at a rate and
subject to such terms as determined by the Committee.

 

c.             FORFEITURE PROVISIONS.  In the event there is a Termination of
Holder during a Restriction Period, unless the Award agreement or other
applicable agreement provides otherwise, an Award would be forfeited as follows:

 

(1)           Normal Retirement.  The Award would be prorated for service during
the period and would be received as soon as practicable following retirement.

 

(2)           Resignation or discharge. For resignation with the prior written
consent of the Company or a Subsidiary, the Award would be prorated for service
during the Award Period and received as soon as practicable following
resignation.  For resignation other than with such consent (and not constituting
Normal Retirement) or for discharge with or without Cause, the Award would be
completely forfeited.

(3)                                           Death or Disability.  The Award
would be prorated for service during the Award Period and received as soon as
practicable following death or Disability.

Dividends withheld by the Company on Restricted Stock that is forfeited shall be
retained by the Company.

 

d.             PAYMENT FOR RESTRICTED STOCK.  A Holder may or may not be
required to make any payment for Stock received pursuant to a Restricted Stock
Award.

 

11.           GENERAL

 

a.             GOVERNMENT AND OTHER REGULATIONS. The obligation of the Company
to make payment of Awards in Stock or otherwise shall be subject to all
applicable laws, rules, and regulations, and to such approvals by governmental
agencies

 

--------------------------------------------------------------------------------


 

as may be required. The Company shall be under no obligation to register under
the Securities Act of 1933, as amended (“Act”), any of the shares of Stock
issued under the Plan. If the shares issued under the Plan may in certain
circumstances be exempt from registration under the Act, the Company may
restrict the transfer of such shares in such manner as it deems advisable to
ensure the availability of any such exemption.

 

b.             TAX WITHHOLDING. The Company or a Subsidiary, as appropriate,
shall have the right to deduct from all Awards paid in cash any federal, state
or local taxes as required by law to be withheld with respect to such cash
payments. In the case of Awards paid in Stock, the employee or other person
receiving such Stock may be required to pay to the Company or a Subsidiary, as
appropriate, the amount of any such taxes which the Company or Subsidiary is
required to withhold with respect to such Stock.  Stock withholding may be
permitted in the discretion of the Committee to cover minimum withholding
requirements.

c.                                             CLAIM TO AWARDS AND EMPLOYMENT
RIGHTS. No employee or other person shall have any claim or right to be granted
an Award under the Plan. Neither this Plan nor any action taken hereunder shall
be construed as giving any employee any right to be retained in the employ of
the Company or a Subsidiary or limit the right of the Company or any Subsidiary
to terminate an employee at anytime, with or without cause.  A holder of any
right hereunder to receive cash or Stock in respect of any Award shall have no
rights other than those of a general unsecured creditor of the Company. Awards
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the applicable Award.

d.             BENEFICIARIES.  To the extent that the Committee allows
beneficiary designations, any payment of Awards due under this Plan to a
deceased Holder shall be paid to the beneficiary duly designated by the Holder
in accordance with the Company’s practices. If no such beneficiary has been
designated or survives the Holder, payment shall be made to the Holder’s legal
representative. A beneficiary designation may be changed or revoked by a Holder
at any time provided the change or revocation is filed with the Committee.

e.             NONTRANSFERABILITY.  Unless otherwise permitted in the Award
agreement and then only to the extent allowable by applicable law, a person’s
rights and interests under the Plan, including any Award previously made to such
person or any amounts payable under the Plan, may not be assigned, pledged, or
transferred except, in the event of a Holder’s death, to a designated
beneficiary as provided in the Plan, or in the absence of such designation, by
will or the laws of descent and distribution, or, for any Award other than an
ISO (or an SAR granted in tandem with an ISO), pursuant to a qualified domestic
relations order as defined by the Code or Title I of the Employee Retirement
Income Security Act, or the rules thereunder.

 

f.              INDEMNIFICATION.  Each person who is or shall have been a member
of the Committee or of the Board shall be indemnified and held harmless by the

 

--------------------------------------------------------------------------------


 

Company from and against any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him/her in connection with or resulting
from any claim, action, suit, or proceeding to which he/she may be a party or in
which he/she may be involved by reason of any action or failure to act under the
Plan and against and from any and all amounts paid by him/her in satisfaction of
judgment in any such action, suit, or proceeding against him/her.  He/she shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he/she undertakes to handle and defend it on his/her own behalf. 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or By-Laws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

                g.             RELIANCE ON REPORTS.  Each member of the
Committee and each member of the Board shall be fully justified in relying or
acting in good faith upon any report made by the independent public accountant
of the Company and its Subsidiaries and upon any other information furnished in
connection with the Plan by any person or persons other than himself. In no
event shall any person who is or shall have been a member of the Committee or of
the Board be liable for any determination made or other action taken or any
omission to act in reliance upon any such report or information or for any
action taken, including the furnishing of information, or failure to act, if in
good faith.

 

h.             RELATIONSHIP TO OTHER BENEFITS.  No payment under the Plan shall
be taken into account in determining any benefits under any pension, retirement,
profit sharing, group insurance or other benefit plan of the Company or any
Subsidiary.

 

i.              EXPENSES.  The expenses of administering the Plan shall be borne
by the Company and its Subsidiaries.

 

j.              PRONOUNS.  Masculine pronouns and other words of masculine
gender shall refer to both men and women.

 

k.             TITLES AND HEADINGS.  The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.

 

12.                                 CHANGES IN CAPITAL STRUCTURE

Options, SARs, Restricted Stock Awards, Performance Share Awards and any
agreements evidencing such Awards shall be subject to adjustment by the
Committee as to the number and type (or class) and price per share of Stock or
other considerations subject to such Awards in the event of changes in the
outstanding Stock by reason of stock dividends, stock splits, recapitalizations,
reorganizations, mergers, consolidations, combinations, exchanges, or other
relevant changes in capitalization occurring after the Date of Grant of any such
Awards. In the event of any such change in the outstanding Stock, the aggregate
number and type (or class) of shares available under the Plan (and pursuant to
individual to Award limits) shall be appropriately adjusted by the Committee,

--------------------------------------------------------------------------------


 

whose determination shall be conclusive.

13.                                 AMENDMENTS AND TERMINATION

The Board may at any time and for any reason terminate the Plan or, with the
express written consent of a Holder for any changes that are detrimental to such
Holder, cancel or reduce or otherwise alter his outstanding Awards thereunder
if, in its judgment, the tax, accounting, or other effects of the Plan or
potential payouts thereunder would not be in the best interest of the Company.
The Board may, at any time, or from time to time, amend or suspend and, if
suspended, reinstate, the Plan in whole or in part, provided, however, that any
amendment of the Plan shall be subject to the approval of the Company’s
shareholders to the extent required by applicable laws, regulations or rules. 
The Committee may permit Awards to be granted in exchange for the cancellation
of other Awards.  The Committee may permit the amendment of Awards, subject to
the express written consent of a Holder for any changes that are detrimental to
such Holder.

14.                                 GOVERNING LAW

The Plan shall be governed by, and construed in accordance with, the laws of the
State of California (except its choice-of-law provisions).  Capitalized terms
shall have the meaning provided in Section 2 unless otherwise provided in this
Plan or applicable Award agreement.

 

--------------------------------------------------------------------------------

